Honorable Frank J. Willems State Representative Route 3 Paris, Arkansas 71855
Dear Representative Willems:
This is in response to your request for an opinion concerning Act 243 of 1987, codified as A.C.A. 20-47-201, et seq.  Specifically, you have asked whether the act allows psychiatric hospitals to detain adolescent patients against their will, if the hospital has parental consent for the detention.
While it appears that such hospitals under limited circumstances do have the authority to retain certain adolescents, it must be noted that the authority does not depend upon parental consent. The act itself makes no distinction between adolescents and other individuals.  It must therefore be concluded that the provisions of the act apply equally to both groups.
Under the act, an individual may be detained without consent only upon the occurrence of one of three specific events.  If an individual has been voluntarily admitted, and thereafter the administrator of the hospital or his or her designee determines that the individual is homicidal, suicidal, or gravely disabled, the individual may be detained and commitment proceedings instituted. (A.C.A. 20-47-204).  Additionally, an individual may be involuntarily detained if any person files a petition alleging that the individual is homicidal, suicidal, or gravely disabled, and is determined to be so at a court hearing. (A.C.A. 20-47-207). Finally, if it appears necessary to avoid immediate harm to the individual or others, any interested citizen may take the individual to the mental health facility, and thereafter a commitment petition filed.  (A.C.A. 20-47-210).  Individual faced with commitment are guaranteed certain rights, (e.g. assistance of counsel, hearings, etc.) in order to afford due process of law in the face of the liberty deprivation.
Ultimately, the only instance in which an individual may be detained involuntarily is where a determination is made (eventually by the probate or juvenile court), that the individual is either homicidal, suicidal, or gravely disabled. No matter how disturbed an adolescent may be, parental consent will not authorize detention under the act without such a determination.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.